Citation Nr: 1823929	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-26 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 40 percent for costochondritis and fibromyalgia, to include on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to June 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which continued a 10 percent rating for costochondritis.  The Veteran filed a timely notice of disagreement (NOD) in November 2009.

In a June 2011 rating decision, the RO granted service connection for fibromyalgia, evaluated at 40 percent disabling, effective November 17, 2009.  Then, in a May 2014 rating decision, the RO granted an earlier effective date of February 29, 2008 for the grant of service connection for fibromyalgia, and characterized the issue as "fibromyalgia (previously rated as costochondritis)."  The rating decision explained that "symptoms related to costochondritis . . . have been determined to be symptoms of fibromyalgia. . . . [The 40 percent] evaluation of fibromyalgia now includes symptoms that were previously rated as costochondritis."

In September 2016, the Board remanded the case so that the RO could provide the Veteran with a copy of the May 2014 statement of the case (SOC).  This was accomplished by letter in November 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that a rating in excess of 40 percent is warranted for her fibromyalgia with costochondritis.  

As the Veteran is in receipt of the maximum schedular rating for fibromyalgia, the Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  If so, then the Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of Compensation Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The rating schedule under 38 C.F.R. § 4.71a, Diagnostic Code 5025 evaluates fibromyalgia "[w]ith widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms."  A 40 percent rating is warranted when these symptoms "are constant, or nearly so, and refractory to therapy."   Lower ratings are available when the symptoms "are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time" or when the symptoms "require continuous medication for control."  A Note further explains: "Widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities."

The Veteran contends that her costochondritis prevented her from working full time 1990s.  See November 2008 VA examination report.  She has further reported that her costochondritis and fibromyalgia led to her being placed on state disability and Social Security Disability in 1991.  See August 2015 VA PTSD examination.  The Veteran has reported a history of flare-ups about once a month, lasting up to several weeks, in which she feels so weak that she spends most of her time in bed and is unable to go outside.  The Veteran also reports frequent nausea without vomiting, for which she takes medication.  

The Board finds that the evidence of record reflects that the Veteran may be experiencing symptomology not considered by the ratings schedule that could result in marked interference with her employment.  Therefore, the Board finds that it is appropriate to refer the claim to the Director of Compensation Service to determine whether the assignment of an extraschedular rating is warranted.

The Veteran was last afforded a VA examination in April 2011.  However, there are numerous problems, symptoms, and diagnoses listed under the Veteran's previous medical history and it is unclear which of these, if any, are associated with her fibromyalgia, to include her reports of "mind fog," which she attributes to fibromyalgia.  See September 2009 VA treatment records; see also December 2016 VA previous medical history.  In light of the nearly 7 years since the Veteran's last VA examination, the Board finds that a new VA examination is warranted to assess the current severity of the Veteran's fibromyalgia.  Furthermore, an opinion as to whether the Veteran's fibromyalgia is manifested by symptoms not considered under the ratings criteria, such as cognitive disabilities, would be beneficial in determining whether an extraschedular rating is warranted.

VA treatment records up through February 2011 and from March 2014 to March 2017 have been associated with the Veteran's claims file.  No treatment records from February 2011 to March 2014 have been associated with the Veteran's claims file.  However, it appears the Veteran continued to seek treatment with the VA during this time.  See September 2015 rating decision.  As these treatment records may be pertinent to the Veteran's claim for an increased rating on an extraschedular basis, the Board finds that a remand is warranted to obtain and associate with the electronic claims file any outstanding VA treatment records. 

To the extent that the records may be pertinent to the Veteran's claim for an extraschedular rating, the Veteran's Social Security Administration records and state disability records should also be obtained and associated with the Veteran's electronic claims file. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records from February 2011 to March 2014, and since March 2017, and any private treatment records identified by the Veteran. 

2.  Ask the Veteran if her Social Security Administration and/or state disability benefits are relevant to her fibromyalgia.  If her answer is yes, obtain and associate these records with the claims file.  

3.  Then, schedule the Veteran for a VA examination to assess the current severity of her service-connected fibromyalgia and any other symptoms secondary to her fibromyalgia, to include whether her fibromyalgia is manifested by symptoms such as cognitive disabilities.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4.  Then, refer the Veteran's claim for an increased rating for fibromyalgia to the Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2017). 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LAURA E. COLLINS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




